Upon an original, amended and supplemental and amended bills of complaint by Bond-Howell Lumber Company and others, which sought an injunction against the Comptroller of the State to restrain him and his employees from enforcing or attempting to enforce the terms of Senate Bill No. 724, Chapter 16848, Acts of 1935, of the Legislature of Florida, the Circuit Judge for Leon County declared the act void in its entirety and that the complainants were entitled to the injunctive relief sought.
The defendant petitioned the court to modify the temporary injunction which it had theretofore issued. The petition was denied without prejudice to renew the motion if and when certain opinions in causes then pending in the Supreme Court should become final.
An appeal was taken from the order allowing the filing of a supplemental and amended bill of complaint which was *Page 224 
made January 16, 1936, and from the order denying the motion to modify the temporary injunction.
The Circuit Court's views as to the invalidity of the Act in its entirety were not sustained by this Court in the cases pending and to which reference was made in the order of the Circuit Court. This court finally adjudicated the cases on February 25, 1936.
I am in accord with the views expressed by Mr. Justice DAVIS in his able opinion that where an Act of the Legislature contains separable provisions and some are void and others valid but the two classes of provisions are so intermingled and apparently interrelated and interdependent as to create a vagueness and uncertainty as to the requirements of the Act as applied to the persons subject to its valid provisions so that judicial interpretation becomes necessary to separate the valid from the invalid requirements of the Act, the valid portions of the Act become enforceable only from the date of the judicial severance of the constitutional from the unconstitutional provisions.
To hold otherwise would, as the distinguished Justice said, deny true justice and immolate it upon the altar to legal dogmas under which one is supposed to know the law although the courts themselves may be in hopeless confusion and irreconcilable conflict as to the meaning and effect of the terms of the Act and what is required of the persons to whom its valid portions are applicable.
I therefore agree with the learned Justice that the enforcement of the valid portions of the Act has been suspended up to and including the final decision of this Court on February 25, 1936, on which date this Court by a divided opinion finally determined the litigation mentioned in the court's order.
I am, however, of the opinion that the so-called Senate *Page 225 
Bill no. 724, Chapter 16848, supra, was never constitutionally passed by both Houses of the Legislature; that the Act cannot be reconstructed from the Journals of the two Houses. If that is true it follows that the Journals do not furnish the requisite evidence of the passage of the bill, which is to say that no journalistic evidence exists of the exercise by the Legislature of the power of legislation committed to it by the people.
A theory seems to be popular in some quarters that the Legislature is the absolute, independent, untrammeled lawmaking power of the Sovereign State, and the exercise by the Judiciary of the power to declare that an Act of the Legislature is not within its constitutional powers is an usurpation of sovereign power to the extent of defeating the will of the people, which is in effect to declare that the Legislature duly constituted is the unconditional, untrammeled and exclusive agency of the sovereign (the people) in its lawmaking power to prescribe rules of action declaring what is right and prohibiting what is wrong. I am not of that governmental school of legal philosophy. I have set forth my views in a dissenting opinion recently filed in the cases to which reference is made in the majority opinion in this case.
I am also of the opinion that the Act in question was never a completed legislative Act if it was signed by the presiding officers of the two Houses and their clerks and secretaries and transmitted to the Governor after the constitutional expiration of the sixty-day limit prescribed by the Constitution for legislative activities by that branch of the government, and as the records in the Cunningham case show such fact to have existed, the act in question, Senate Bill No. 724, Chapter 16848,supra, was not a constitutional exercise of legislative power. My dissenting opinion *Page 226 
in that case presents that objection with my views upon the subject.
I am therefore of the opinion that the Chancellor was correct in holding the entire Act to be void for a reason different from that given in his opinion.
The reason given by the Chancellor is not a controlling factor in determining the correctness of the order or decree made by him, and his decree should be affirmed if correct for other reasons. See Eli Witt Cigar  Tobacco Co. v. Somers, 99 Fla. 592, 127 South. Rep. 333; Broward Estates v. Chilingworth, 93 Fla. 366, 112 South. Rep. 64; Sherlock v. Varn, 64 Fla. 447, 59 South. Rep. 953; Bell v. Niles, 61 Fla. 114, 55 South. Rep. 392; Warren v. Warren, 66 Fla. 138, 63 South. Rep. 726.
However forceful the reasoning of the Chancellor may have been in arriving at the conclusion that the Act was void, and about which I do not now express any views because I think the attempted legislation was void, I arrive at the conclusion he reached before he addressed himself to the reasons which led him to the conclusion of the invalidity of the Act.
The reasoning of the Chancellor afforded much light to this Court but the majority could not agree with the Chancellor's logic. Arriving as I do at the conclusion that the Act is void as not within the constitutional purview and limitations of the exercise of the power to bring a valid Act into existence, I am not concerned with the Chancellor's logic, Smith v. Croom, 7 Fla. 180, but think his judgment was correct. *Page 227